Title: Thomas Jefferson to Isaac McPherson, 18 September 1813
From: Jefferson, Thomas
To: McPherson, Isaac


          Sir Monticello Sep. 18. 13.
          I thank you for the communication of mr Jonathan Ellicot’s letter in your’s of Aug. 28. and the information it conveys.
			 with respect to mine of Aug. 13. I do not know that it contains any thing but what any man of Mathematical reading may learn from the same sources. however if it can be used for the promotion of right, I consent to such an
			 use of it.
			 your enquiry as to the date of Martin’s dri invention of the drill plough with a leathern band & metal buckets I cannot precisely answer: but I recieved one from him in 1794 & have used it ever since for sowing various seeds, chiefly
			 peas, turnips &
			 Benni. I
			 have always had in mind to
			 use it for wheat; but sowing only a row at a time I had proposed to him some years ago to change the construction so that it should sow 4. rows at a time, 12 I. apart; and I have been waiting for this to be done either by him or myself; & have not therefore commenced that use of it.
			 I procured mine at first thro’ Colo John Taylor of Caroline who had been long in the use of it, & my impression was that it was not then a novel thing. mr Martin is still living, I believe. if not Colo Taylor, his neighbor, probably knows it’s date.if the bringing together under the same roof, various useful things before known, which you mention as one of the grounds of mr Evans’s claim, entitles him to an exclusive use of all these either separately or combined, every utensil of life might be taken from us by a patent. I might build a stable, bring into it a
			 cutting knife to chop straw, a handmill to grind the grain, a curry comb & brush to clean the horses, & by a patent exclude every one from ever more using these things without paying me.
			 the
			 elevator, the conveyer, the hopper boy are distinct things, unconnected by but by juxta-position. if no patent can be claimed for any one of these separately, it cannot be for all of them. several
			 nothings put together cannot make something. this would be going very wide
			 of the object of the patent laws. I salute you with esteem & respect
          Th:
            Jefferson
         